UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6656


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSHUA T. SLEDD,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:04-cr-30016-gec-5)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Joshua T. Sledd, Appellant Pro Se.        Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua   T.    Sledd    appeals    the   district    court’s     order

denying his § 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       We have reviewed the record and find no reversible

error.     Therefore         we    affirm   for   the   reasons     stated    by   the

district court.         United States v. Sledd, No. 5:04-cr-30016-gec-5

(W.D.    Va.    March   27,       2009).    We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            2